CaSe: 2219-CV-OOJ_19-|\/|HW-EPD DOC #Z 10 Filed: 04/03/19 Page: l Of l PAGE|D #Z 27

AO 399 (01/09) Waiver of the Service ofSummons

UNITED STATES DISTRICT CoURT “
for the
Southem District of Ohio

STEPHANIE CLlFFGRD a.k.a. ST_ORMY DANiELS
Plainti/f
V.
SHANA M. KECKLEY. et a|.
De_/izndant

Civil Action No. 2:19-cv-00119

WAIVER OF THE SERVICE OF SUMMONS

To: Chase A. Ma|iory
(Name of the plumth attorney or unrepresented plaintif/j

i have received your request to waive service of a summons in this action along with a copy of the complaint
two copies of this waiver form, and a prepaid means of returning one signed copy ofthe form to you.

I, or the entity l represent, agree to save the expense of serving a summons and complaint in this case.

l understand that I, or the entity I represent, will keep ali defenses or objections to the lawsuit the court’s
jurisdiction,` and the venue of the action, but thatl waive any objections to the absence of a summons or of service. _

I also understand that l, or the entity I represent, must file and serve an answer or a motion under Ruie 12 within

 

 

 

 

60 days ii‘om JanuaN 29. 2019 , the date when this request was sent (or 90 days if it was sent outside th
United S'w.tes). If l fail to do so, a default judgment will b?,eaeered..{gainst me or the entity Irepresent. "
l j N\
Date: 3/15/2019 \\;\ v\ \ g,`( /.
Signab¢re ?)'fthe blrorney or c§wesentedparn¢
WH¢TNEY R. LANCASTER . Timothy J. Mangan ‘ `
Printed name of party waiving service of summons City Att'Omey.S 0 f lcrénted name

77 North Front Street, 4th Floor
Columbus OH 43215

 

 

 

Address
tjmangan@columbus. gov
E-mail address
614-645-§964 ' _ _
Telephone number

 

Duty to Avoid Unnecessary Expenses oi'Serving a Summons

Rule 4 of the Federal Ruies ofCivil Procedure re ui:es certain defendants to cooperate in saving unnecessary expenses ofservin asummons
end complaint A defendant who is located in the United tates and who fails to return a signed waiver of service requested by e plain fflocated in
the United States Will be required to pay the expenses of service, unless the defendant shows good cause for the failure

“Good cause” does not include a belief that the lawsuit is groundless or that it has been brought in en improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property. _

If the waiver is signed and remmed, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

Ifyou waive service, then you must, within the time specined on the waiver form, serve an answer or a motion under Ruie 12 on the plaintiff
and file a copy with the court By signing and returning the waiver form, you are allowed more time to respond than ifa summons had been servedl

 

 

 

